Citation Nr: 0630562	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a stroke with 
residual brain damage claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a stroke, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility.

3.  Entitlement to service connection for an abdominal aortic 
aneurysm claimed as secondary to service-connected diabetes 
mellitus, stroke, hypertension and post traumatic stress 
disorder.

4.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus 
and post traumatic stress disorder.

5.  Entitlement to service connection for a lung condition, 
to include eosinophilic granuloma, claimed as the result of 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied claims for secondary 
service connection for a stroke with residual brain damage, 
hypertension, and an aortic aneurysm, a claim for a lung 
condition, to include eosinophilic granuloma, and a claim for 
38 U.S.C.A. § 1151 benefits for a stroke with residual brain 
damage. 

The veteran and his wife testified before the undersigned at 
a June 2006 hearing at the Hartford RO.  A transcript has 
been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After thorough review of the claims folders, the Board has 
determined that this case must be remanded.

The veteran's claims for stroke residuals relate to surgery 
at the VA.  The veteran underwent quintuple bypass open heart 
surgery with left and right lung biopsies at the West Haven 
VA Medical Center in March 1997.  The post operative notes 
indicate that the veteran acted strangely upon waking from 
anesthesia.  It is noted that a neurology consult showed poor 
concentration, memory, and hostility.  It was felt that he 
had acute postoperative delirium, and he may have sustained 
hypoxic insult intraoperatively and during failed extubation.  
It was recommended that he undergo further testing in six 
months to assess whether his symptoms were transient or 
permanent.  The veteran has complained of memory impairment 
since that time.  

In July 2002, a VA doctor, S.P., indicated that the veteran 
had a "hypoxic-ischemia brain injury during a coronary 
bypass graft procedure...."  The diagnosis was memory 
impairment as a consequence of hypoxic/ischemic 
encephalopathy.  In September 2004, S.P. saw the veteran 
again, and indicated that the veteran had chronic micro-
angiopathy brain disease.  The veteran described this event 
as a stroke in his claims for service connection and § 1151 
benefits and in his testimony before the undersigned.  The RO 
denied his claims on the ground that the veteran never had a 
stroke.  The Board believes that the veteran intended to 
claim compensation for the hypoxic-ischemic event.  
Therefore, the Board remands for VA examination to determine 
if any disabilities may have resulted from the March 1997 
open heart surgery.  If so, the Board also remands for a 
determination of whether or not the veteran experiences 
additional disability as a result, and whether such 
disability is the result of fault on the part of VA or was 
not reasonably foreseeable.  

On the veteran's claims for secondary service connection, the 
Board cannot find compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA on his claims for secondary service connection.  
Although a letter was sent to him in September 2002, it 
contained no discussion of the evidence need to substantiate 
secondary service connection claims.  Notice of the element 
to establish secondary service connection was given in a 
letter sent in May 2005; however this letter was sent to the 
veteran on the same day of the final RO adjudication of the 
claim via a supplemental statement of the case.  This may not 
strictly comply with caselaw requirements that VCAA notice be 
followed by readjudication of the claim. Therefore, it is 
apparent that the Board must remand this case to ensure that 
the veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claims has been 
obtained.  

Additionally, the Board notes that the veteran seeks 
treatment at the West Haven VA Medical Center on a regular 
basis.  In compliance with the duty to assist, all VA 
treatment records from date of the last request, May 2005, to 
the present should be associated with the file.  The veteran 
also testified that Dr. K.B. has treated him for his aortic 
aneurysm, and has submitted a statement to that effect.  
Actually treatment records from that physician may be helpful 
in adjudicating this claim.

Finally, the veteran's lungs have been problematic for some 
time.  The veteran had biopsies on lung nodules in 1997.  The 
biopsies came back as eosinophilic granulomas, and were 
considered benign and unrelated to service.  The veteran has 
submitted additional evidence regarding the condition of his 
lungs in support of his claim.  Among that evidence is an 
August 2002 letter from Dr. N.B. who indicates that the 
veteran has lung disorders that may be the result of 
herbicide exposure inservice.  He also indicates that the 
veteran's condition is complex, which requires a full and 
thorough examination to sort out.  Also in the evidence are 
two treatment notes from October 2001 and May 2002.  The 
October 2001 record indicates that the veteran has some 
"mild venous congestion."  The May 2002 note indicates that 
the veteran has pulmonary restriction and there is a 
possibility of pulmonary fibrosis.  The Board remands for an 
examination to establish the existence, nature and likely 
etiology of the veteran's lung disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Obtain all West Haven VA treatment 
records from May 2005 to the present.  All 
necessary follow-up efforts must be made 
to obtain the records until it is clear 
from the responses received that further 
requests would be futile.

3.  Ask the veteran to sign a release 
authorizing VA to request his records from 
Dr. K.B., for all treatment since 2000.  
If he does so, request these actual 
treatment records.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the existence, nature and likely etiology 
of the veteran's lung disorder(s).  

The examiners should be asked to review 
and discuss all records of the veteran's 
lung problems, in particular the October 
2001 note of D.K., the May 2002 note of 
M.P., the August 2002 letter of N.B., and 
the veteran's history of tobacco use, and, 
thereafter, to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current lung 
disorder(s) are related to his inservice 
exposure to herbicides.  



It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the status of all disabilities that may 
have resulted from the March 1997 open 
heart surgery.  See above discussion.

All clinical findings should be reported 
in detail and correlated to specific 
diagnoses. The claims file and a copy of 
this remand should be made available to 
the physician designated to examine the 
veteran.  A comprehensive clinical history 
should be obtained.

Based on the clinical evidence, the 
examiner should express an opinion, with 
complete rationale, as to: 
*	whether the veteran now experiences 
additional disability due to the 
surgery (in answering this question, 
please refer to records concerning 
the veteran's mental status and 
psychiatric impairment before the 
1997 heart surgery);
*	and, if so, whether any such 
additional disability was proximately 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA, or by an 
event not reasonably foreseeable.  

6.  Then, the RO should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


